                   Case 3:20-cv-05909-JLR Document 22 Filed 12/23/20 Page 1 of 4
     `




 1                                                      THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8

 9   ALPHA VENTURE CAPITAL                          No. 3:20-cv-05909-JLR
     PARTNERS LP, CARACCIOLO
10   FAMILY TRUST, GREGORY A.                       JOINT STIPULATION REGARDING
     GOULD, LAW OFFICES OF KENNETH                  EXTENSION OF JOINT STATUS REPORT
11   E. CHYTEN 401(k) PROFIT SHARING                DEADLINES
     PLAN, GAVIN MYERS, and MARTIN
12   PETERSON, derivatively on behalf of            LCR 7(d)(1)
     CYTODYN INC.,
13                                                  NOTED ON MOTION CALENDAR:
                            Plaintiff,
14                                                  December 23, 2020
              v.
15
     NADER Z. POURHASSAN,
16
                            Defendant,
17
             -and-
18
     CYTODYN INC., a Delaware Corporation
19
                            Nominal Defendant.
20

21            WHEREAS, on December 10, 2020, this Court entered an Order of Initial Scheduling
22   Dates (ECF 20) setting the FRCP 26(f) conference for December 24, 2020, the Initial
23   Disclosures due date for January 1, 2021, and the Combined Joint Stats Report and Discovery
24   Plan due date for January 14, 2021;
25

26

                                                                            Perkins Coie LLP
         JOINT STIPULATION REGARDING
                                                                    1120 N.W. Couch Street, 10th Floor
         EXTENSION OF JOINT STATUS REPORT                               Portland, OR 97209-4128
         DEADLINES (No. 3:20-cv-05909-JLR) – 1                            Phone: 503.727.2000
                                                                           Fax: 503.727.2222
                Case 3:20-cv-05909-JLR Document 22 Filed 12/23/20 Page 2 of 4
     `




 1            WHEREAS, good cause exists under FRCP 16(b) for extending the initial scheduling
 2   dates until after this Court rules on Defendant’s motion to dismiss (ECF 12), because, if granted,
 3   the motion would dispose of the entire case on legal grounds;
 4            NOW THEREFORE, pursuant to Local Civil Rule 7(d)(1), the undersigned parties, by
 5   and through their counsel of record, stipulate to extend the initial scheduling dates as follows:
 6            Deadline for FRCP 26(f) Conference:                  3/12/21
 7            Initial Disclosures Pursuant to FRCP 26(a)(1):       3/26/21
 8            Combined Joint Status Report and Discovery
 9            Plan as Required by FRCP 26(f) and Local
              Civil Rule 26(f):                                    4/2/21
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                Perkins Coie LLP
         JOINT STIPULATION REGARDING
                                                                        1120 N.W. Couch Street, 10th Floor
         EXTENSION OF JOINT STATUS REPORT                                   Portland, OR 97209-4128
         DEADLINES (No. 3:20-cv-05909-JLR) – 2                                Phone: 503.727.2000
                                                                               Fax: 503.727.2222
                Case 3:20-cv-05909-JLR Document 22 Filed 12/23/20 Page 3 of 4
     `




 1   DATED: December 23, 2020
 2
     By: s/ Kelly Ann Mennemeier                 By: s/ Heidee Stoller
 3                                               Thomas R. Johnson, pro hac vice
          s/ Rylan L.S. Weythman
     Kelly Ann Mennemeier                        Heidee Stoller #44595
 4   Rylan L. S. Weythman                        Perkins Coie LLP
     FOSTER GARVEY PC                            1120 N.W. Couch Street, 10th Floor
 5   1111 3rd Avenue, Ste. 3000                  Portland, OR 97209-4128
     Seattle, WA 98101-3299                      Telephone: 503.727.2000
 6   Email: kelly.mennemeier@foster.com          Facsimile: 503.727.2222
     rylan.weythman@foster.com                   Email: TRJohnson@perkinscoie.com
 7                                                       HStoller@perkinscoie.com

 8   Mark D. Richardson                          Attorneys for Defendant Nader Z. Pourhassan
     LABATON SUCHAROW LLP
 9   300 Delaware Avenue, Ste. 1340
     Wilmington, DE 19801                        By: s/ Arian Colachis
10   Email: mrichardson@labaton.com              Arian Colachis #31391
                                                 CYTODYN INC.
11   Michael J. Maimone                          1111 Main Street, Ste. 660
     FAEGRE DRINKER BIDDLE & REATH               Vancouver, WA 98660
12   LLP
     222 Delaware Ave., Ste. 1410                Telephone: 360-980-8524
13   Wilmington, DE 19801                        Facsimile: 360-799-5954
     Email: Michael.maimone@faegredrinker.com    Email: acolachis@cytodyn.com
14
                                                 Attorneys for Defendant CytoDyn Inc.
15   Steven J. Purcell
     PURCELL JULIE & LEFKOWITZ
16   708 Third Avenue – 6th Floor
     New York, NY 10017
17   Email: spurcell@pjlfirm.com

18   Attorneys for Plaintiffs

19

20

21

22

23

24

25

26

                                                                     Perkins Coie LLP
         JOINT STIPULATION REGARDING
                                                             1120 N.W. Couch Street, 10th Floor
         EXTENSION OF JOINT STATUS REPORT                        Portland, OR 97209-4128
         DEADLINES (No. 3:20-cv-05909-JLR) – 3                     Phone: 503.727.2000
                                                                    Fax: 503.727.2222
                  Case 3:20-cv-05909-JLR Document 22 Filed 12/23/20 Page 4 of 4
     `




 1                                      CERTIFICATE OF SERVICE
 2             I certify under penalty of perjury that on December 23, 2020, I electronically filed the

 3   foregoing JOINT STIPULATION REGARDING EXTENSION OF JOINT STATUS REPORT

 4   DEADLINES with the Clerk of the Court using the CM/ECF system, which will send

 5   notification of such filing to the following attorney(s) of record:

 6       Kelly Ann Mennemeier                             Mark D. Richardson
         Rylan L. S. Weythman                             LABATON SUCHAROW LLP
 7       FOSTER GARVEY PC                                 300 Delaware Avenue, Ste. 1340
         1111 3rd Avenue, Ste. 3000                       Wilmington, DE 19801
 8       Seattle, WA 98101-3299                           mrichardson@labaton.com
         kelly.mennemeier@foster.com
 9       rylan.weythman@foster.com

10       Attorneys for Plaintiff                          Attorneys for Plaintiff

11       Steven J. Purcell                                Michael J. Maimone
         PURCELL JULIE & LEFKOWITZ                        FAEGRE DRINKER BIDDLE & REATH LLP
12       708 Third Avenue – 6th Floor                     222 Delaware Ave., Ste. 1410
         New York, NY 10017                               Wilmington, DE 19801
13       spurcell@pjlfirm.com                             Michael.maimone@faegredrinker.com

14       Attorneys for Plaintiff                          Attorneys for Plaintiff

15       Arian Colachis
         CYTODYN, INC.
16       1111 Main Street, Ste. 660
         Vancouver, WA 98660
17       acolachis@cytodyn.com

18       Attorneys for Defendant CytoDyn Inc.

19

20        DATED: December 23, 2020                          By: s/ Heidee Stoller
                                                            Thomas R. Johnson, pro hac vice
21                                                          Heidee Stoller #44595
                                                            Perkins Coie LLP
22                                                          1120 N.W. Couch Street, 10th Floor
                                                            Portland, OR 97209-4128
23                                                          Telephone: 503.727.2000
                                                            Facsimile: 503.727.2222
24                                                          Email: TRJohnson@perkinscoie.com
                                                                    HStoller@perkinscoie.com
25
                                                           Attorneys for Defendant Nader Z. Pourhassan
26

         CERTIFICATE OF SERVICE                                                     Perkins Coie LLP
         (No. 3:20-cv-05909-JLR) – 1                                       1120 N.W. Couch Street, 10th Floor
                                                                               Portland, OR 97209-4128
                                                                                 Phone: 503.727.2000
                                                                                  Fax: 503.727.2222
